1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     DAVID L. DEW,                                         Case No.: 16cv1985-MMA (MDD)
11
                                                           ORDER DISMISSING PETITION
12                                     Petitioner,         FOR WRIT OF HABEAS CORPUS
     v.                                                    FOR LACK OF JURISDICTION
13
     SHAWN HATTON, Warden, et al.,
14
15                                  Respondents.
16
17         On August 5, 2016, Petitioner David L. Dew (“Petitioner”), a state prisoner, filed a
18   petition for writ of habeas corpus (“petition”) pursuant to Title 28 of the United States
19   Code, Section 2254. See Doc. No. 1. On July 24, 2017, the Court issued an order
20   adopting the Recommendation of the magistrate judge that the petition be dismissed, and
21   dismissed the petition with prejudice. See Doc. No. 13. The Clerk of Court entered
22   judgment the same day. See Doc. No. 14. Petitioner appealed. See Doc. No. 15.
23         On November 30, 2018, the United States Court of Appeals for the Ninth Circuit
24   issued an order vacating the judgment, and remanding with instructions to dismiss the
25   petition for lack of jurisdiction. See Doc. No. 19. The circuit court’s judgment took
26   effect December 31, 2018, and constitutes the formal mandate issued pursuant to Rule
27   41(a) of the Federal Rules of Appellate Procedure. The mandate is spread, and this Court
28

                                                     -1-                   16cv1985-MMA (MDD)
1    once again has jurisdiction.1
2               In its opinion, the Ninth Circuit noted that Petitioner previously filed a § 2254
3    petition challenging the same California conviction for second-degree felony murder.
4    See S.D. Cal. Case No. 3:98-cv-1533-J-POR. That petition was denied with prejudice on
5    September 30, 1990, and the Ninth Circuit affirmed in Dew v. Clarke, 424 F.3d 381 (9th
6    Cir. 2000). Moreover, the Ninth Circuit indicated that Petitioner has neither sought nor
7    been granted authorization to file a second or successive § 2254 petition. See Doc. No.
8    19 at 2. Thus, the Court lacked jurisdiction to entertain the second petition.
9               Accordingly, in light of the Ninth Circuit’s order, the Court DISMISSES the
10   second or successive petition for writ of habeas corpus for lack of jurisdiction pursuant to
11   28 U.S.C. § 2244(b) without prejudice. See Burton v. Stewart, 549 U.S. 147, 157 (2007).
12
13              IT IS SO ORDERED.
14
15   Dated: January 4, 2019
16                                                         _____________________________
17                                                         HON. MICHAEL M. ANELLO
                                                           United States District Judge
18
19
20
21
22
23
24
25                                                  
26              1
                Due to a clerical error, the Court previously issued an order dismissing the petition prior to the
27   Ninth Circuit issuing the formal mandate; thus, the Court lacked subject matter jurisdiction over the
     action at that time. See Doc. No. 20. However, the Court once again has subject matter jurisdiction over
28   the action and reissues its previous order of dismissal.

                                                          -2-                           16cv1985-MMA (MDD)
